DETAILED ACTION
This office action is in response to the application filed on 12/16/2019.
Claims 1-19 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-19 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “the bit width of the fixed-point data is the bit width of the first input data converted into the fixed-point data; wherein the operation unit is configured to initialize the decimal point position of the first input data and adjust the decimal point position of the first input data; and store the adjusted decimal point position of the first input data in the cache of the storage unit” and “wherein initializing the decimal point position of the first input data by the operation unit includes: initializing the decimal point position of the first input data according to an empirical constant.”
The closest prior art (Du et al. – 2019/0251429) discloses adjusting a decimal point position, but does not disclose doing so in the manner claimed above. Koster et al. (2017/0316307) teaches determining a decimal point position using a tensor output value. Motoya et al. (2018/0247182) teaches dynamically adjusting a decimal point position based on a filtering system, not according to an empirical constant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183